Citation Nr: 1342317	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  08-30 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a respiratory disability, to include bronchitis.


REPRESENTATION

Appellant represented by:	J. Michael Woods, PA


WITNESSES AT HEARING ON APPEAL

Appellant, C.S., and K.S.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from December 1982 to April 1988.  She also had approximately 7.5 months of inactive service prior to this period.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2011, the Veteran testified during a Video Conference hearing before the undersigned.  A transcript of this hearing has been associated with the claims file.

This case was previously before the Board in March 2010 and October 2011 when the issues on appeal were Remanded for due process and for further evidentiary development.

In September 2013, the Board requested a Veterans Health Administration opinion (VHA) pursuant to 38 C.F.R. § 20.901(d) (2013).  The VHA opinion was received in October 2013 and incorporated into the record.  The Veteran and her attorney were provided copies of the opinion and provided a period of 60-days to provide additional argument or evidence.  See 38 C.F.R. § 20.903 (2013).  No additional evidence was received.

The Board has reviewed the Veteran's physical claims file, and her electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.



FINDINGS OF FACT

1.  The preponderance of the evidence of record reflects that the Veteran's respiratory disability did not have its onset during military service and is not otherwise etiologically related thereto.

2.  The preponderance of the evidence of record reflects that the Veteran's hypertension did not have its onset during military service or within the initial post-service year and is not otherwise etiologically related thereto.

3.  The preponderance of the evidence of record reflects that the Veteran's bilateral foot disability did not have its onset during military service and is not otherwise etiologically related thereto.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a respiratory disability are not met.  38 U.S.C.A. § 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria to establish service connection for hypertension are not met.  38 U.S.C.A. § 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria to establish service connection for a bilateral foot disability are not met.  38 U.S.C.A. § 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In this case, prior to and after the initial denials of the present claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection in notice letters sent in December 2007 and April 2010.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of her claims.  The RO further described what evidence that the Veteran should provide in support of her claims.  Moreover, the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.

Regarding VA's statutory duty to assist in claims development, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  The Board notes that the RO requested the Veteran's post-service treatment records from Hill Air Force Base hospital for respiratory treatment provided in 1989.  However, in December 2012 VA issued a formal finding on the unavailability of these records.  VA has found, and the Board agrees, that all efforts to obtain these records have been exhausted and further attempts would be futile.

Pertinent medical evidence associated with the claims files consists of service and VA treatment records, private treatment records, and the reports of VA hypertension and respiratory examinations conducted in June 2010.  Due to the inadequacy of the June 2010 VA opinions, the Board Remanded the Veteran's claims in October 2011 and the Veteran was afforded additional VA Disability Benefits Questionnaire (DBQ) hypertension and respiratory conditions examinations in March 2012.  A review of these reports of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, the examination appears to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA substantially complied with the Board's Remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

As regards the Veteran's bilateral foot disability, in March 2012, the Veteran underwent a VA flatfoot (pes planus) DBQ examination, at which time the physician opined the diagnosed bilateral pes planus was less likely than not incurred in or caused by her service.  However, the examiner failed to address whether the Veteran's pes planus is an acquired defect/disease or a congenital disease or defect and instead refers to it as a developmental "condition."  Accordingly, as noted in the Introduction above, in September 2013, the Board requested a specific VHA opinion determine the etiology of the Veteran's bilateral foot disability.  This opinion was provided by a podiatrist in September 2013.  A copy of the September 2013 VHA opinion has been associated with the claims file.  The podiatrist's opinion is adequate for decision-making purposes, as it included a full review of the Veteran's claims file, including the service treatment records and extensive post-service treatment records, is supported by sufficient detail, refers to specific documents and medical history, as well as medical literature, and is supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Indeed, the medical evidence has been thoroughly developed in this case.  As explained below, the competent and credible evidence fails to support a finding that any currently diagnosed bilateral foot disability is etiologically related to her period of active military service.  Thus, no additional medical examination or opinion is necessary under the circumstances of this case.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and her attorney, on her behalf.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and her representative, on her behalf.

As noted above, the Veteran was provided with a Board hearing in July 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2013) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the history and etiology of her hypertension and bilateral foot and respiratory disabilities, to include whether she had any evidence that such disabilities could be related to her active service.  The Veteran's testimony triggered the Board's decision to Remand the matters to obtain the above referenced VA examinations and opinions and additional treatment records.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claims based on the current record.  It must be noted that neither the Veteran nor her representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board's July 2011 hearing.

Neither the Veteran nor her attorney throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to her appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  Therefore, in view of the foregoing, the Board will proceed with appellate review.

Accordingly, the Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence of record shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis and/or degenerative disc disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted into the record.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan, 451 F.3d at 1336-37; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

With regard to the merits of the claims, within the March 2010 and October 2011 Board Remands and September 2013 VHA request, the Board examined the pertinent medical evidence of record which includes an October 2013 medical opinion.  As such, all evidence discussed in the March 2010 and October 2011 Board Remands and September 2013 VHA opinion request is incorporated herein.

A.  Bilateral Foot Disability

The Veteran contends that she currently has a bilateral foot disability as a result of her period of active duty service.

In response to the Board's September 2013 request, the October 2013 VHA expert opined that based on careful review of the Veteran's medical record, he saw no evidence of a congenital defect or disease.  The expert noted that the enlistment report is silent for impairment of the Veteran's feet or lower extremities.  He also noted that March 2012 VA examination findings did not mention any significant abnormalities or significant increased or decreased range of motion that would point to a congenital issue.  Since there were no childhood records, he could not definitively state that the Veteran did not have flatfeet prior to service, but did opine that her bilateral foot condition was an acquired defected based on the information provided.  The expert saw no evidence that the acquired defect was incurred in, a result of, or aggravated by the Veteran's service and noted that there was no diagnosis of symptomatic flatfeet until 2003.  The expert explained that "an increase in body weight can cause an acquired flatfoot condition, or cause pain in an asymptomatic flatfoot" and noted that on enlistment examination in 1982 the Veteran weighed 112 pounds, but on June 2010 VA examination she weighed 230 pounds.  He explained that the increase in weight placed increased stress on the feet, as well as muscles and ligaments that aide in arch support, which can directly correlate to a symptomatic flatfoot condition.  He stated that "the likelihood of a congenital defect or disease is relatively low," based on the Veteran's podiatry clinical notes and the enlistment prescreening and medical examination.  The examiner concluded that there was no evidence that a congenital defect or disease manifested or was permanently aggravated by the Veteran's service."  The aforementioned objective evidence weighs heavily against a finding of service connection for the Veteran's bilateral foot disorder on a direct basis.

B.  Hypertension

The Veteran contends that she currently has hypertension as a result of her period of active duty service.

Pursuant to the Board's March 2010 Remand, in June 2010 the Veteran underwent a VA hypertension examination in June 2010 at which time the examiner diagnosed hypertension.  The Veteran stated that she was told that her blood pressure was high during a routine physical in December 1983.  However, the VA examiner was unable to relate the Veteran's hypertension to her service without resort to mere speculation, based on the rationale that she did not have a diagnosis of hypertension until June 2005.

Pursuant to the Board's October 2011 Remand, the Veteran underwent a VA hypertension DBQ examination in March 2012 at which time the examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by service.  The rationale provided was that the Veteran was diagnosed with hypertension in 2007 at which time she was on blood pressure medication.  During service, she was noted to have occasional mild elevations in blood pressure, but did not have hypertension during service based on the STRs.  She did not have consistent hypertension until 2007, 19 years after service.  The examiner explained that the Veteran had essential hypertension and a family history of hypertension.  The aforementioned objective evidence weighs heavily against a finding of service connection for the Veteran's hypertension, whether on a direct basis or a presumptive basis.

C.  Respiratory Disability

The Veteran contends that she has bronchitis as a result of repeated respiratory infections during her period of active service.

A review of the Veteran's STRs reflects a history of multiple respiratory infections and a diagnosis of bronchitis in November 2001.  There is no indication that this was a chronic bronchitis. 

Pursuant to the Board's March 2010 Remand, in June 2010 the Veteran underwent a VA respiratory examination at which time she presented with a history of bronchitis since February 1986.  At that time, PFTs were normal and the examiner diagnosed a normal physical pulmonary exam with associated bronchitis.  However, the examiner could not resolve the issue of whether the Veteran's bronchitis was related to her service without resort to speculation.

Pursuant to the Board's October 2011 Remand, the Veteran was afforded a VA DBQ respiratory conditions (other than tuberculosis and sleep apnea) examination in March 2012 at which time the examiner diagnosed an upper respiratory infection in December 1985.  The examiner opined that it is less likely than not that the Veteran's respiratory disability was caused by or incurred in service based on the rationale that the Veteran had an acute episode, self-limited URI during service which had resolved.  Her lung examination was normal and PFTs were within normal limits with some limitation.  The aforementioned objective evidence weighs heavily against a finding of service connection for the Veteran's respiratory disability.

The Board finds that the claims must be denied.  The Veteran was not shown to have a bilateral foot disability, chronic respiratory disability, or hypertension during service.  With regard to hypertension, while the STRs reflect occasional elevated blood pressure readings, hypertension was not shown within one year of her discharge from service.  Rather, the earliest post-service medical evidence of any hypertension is in 2007 which is about 19 years after separation from active duty service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weight heavily against the claim).  There is also no persuasive evidence that the Veteran has been experiencing chronic symptoms of hypertension since service.

Concerning the bilateral foot disability, the only competent and credible evidence consists of the collective conclusions from the March 2012 VA examination and the October 2013 VHA opinion stating the following:  that there is no evidence that the Veteran's acquired bilateral foot disability was incurred in, a result of, or aggravated by her service.  As regards the Veteran's hypertension and respiratory disability, the only competent opinions of record are those of the March 2012 VA examiners that it is less likely than not that the Veteran's hypertension and respiratory disability was incurred in or caused by service.  Service connection for bilateral foot and respiratory disabilities and hypertension based on the theories of direct onset (38 C.F.R. § 3.303(a)) and for hypertension based on additional theories of a presumption of service connection (38 C.F.R. § 3.307, 3.309), or continuity of symptomatology (38 C.F.R. § 3.303(b)) is not established.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case (hypertension and bilateral foot and respiratory disabilities), an opinion as to the etiology and onset of hypertension and bilateral foot and respiratory disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension and bilateral foot and respiratory disabilities are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that medical examinations, PFTs, any multiple blood pressure readings obtained under clinically monitored conditions by a trained physician is needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptomatology associated with her hypertension and bilateral foot and respiratory disabilities, there is no indication that the Veteran is competent to render a diagnosis of hypertension or bilateral foot and respiratory disabilities  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Indeed, the March 2012 VA examiners determined that it is less likely as not that the Veteran's hypertension and respiratory disability are related to her service.  The September 2013 VHA expert opined that the Veteran's acquired bilateral foot disability is also less likely as not related to her service.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating podiatric, hypertensive vascular disorders or respiratory disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Thus, her lay assertions and statements do not constitute competent medical evidence and lacks probative value.

In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection for hypertension and a respiratory disability as the preponderance of the evidence is against allowing her claims.  Because the evidence in this case is not approximately balanced with respect to the merits of these claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot disability is denied.

Service connection for hypertension is denied.

Service connection for a respiratory disability, to include bronchitis is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


